Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Temnit Afework on 06/03/21.

The application has been amended as follows: 

1.	(CURRENTLY AMENDED)  A grease filter comprising:
a first baffle plate, the first baffle plate including a plurality of inlet portions through which an air flows in and a plurality of first guide members;
a second baffle plate arranged to face the first baffle plate and coupleable to the first baffle plate, the second baffle plate including a plurality of outlet portions through which the air flows out and a plurality of second guide members, 
the plurality of first guide members of the first baffle plate including:
inlet guides inclined obliquely toward the second baffle plate, and 
first direction change guides curved from the inlet guides, and
the plurality of second guide members of the second baffle plate including:
outlet guides inclined obliquely toward the first baffle plate, and 
second direction change guides curved from the outlet guides,
wherein a path is formed by the first baffle plate and the second baffle plate, the path comprising:

a guide path bypassing the first direction change guides and the second direction change guides and formed between the inlet guides and the outlet guides,
wherein the plurality of first guide members of the first baffle plate guide the air flowing through the plurality of inlet portions of the first baffle plate toward the second baffle plate; and
wherein the plurality of second guide members of the second baffle plate guide the air flowing out through the plurality of outlet portions.

2.	(PREVIOUSLY PRESENTED)  The grease filter of claim 1, wherein the plurality of first guide members and the plurality of second guide members are alternately arranged to form each path spanning between the plurality of inlet portions and the plurality of outlet portions.

3.	(PREVIOUSLY PRESENTED)  The grease filter of claim 2, wherein the plurality of first guide members and the plurality of second guide members are arranged in plural numbers to be spaced apart at predetermined intervals.

4.	(PREVIOUSLY PRESENTED)  The grease filter of claim 1, wherein the first baffle plate and the second baffle plate comprise a stopper to prevent the first baffle plate and the second baffle plate from being separated beyond predetermined bounds.

5.	(CANCELLED)  The grease filter of claim 1, wherein: 
each of the plurality of first guide members comprises:
	an inlet guide inclined obliquely toward the second baffle plate; and
	a first direction change guide curved from the inlet guide, and
each of the plurality of second guide members comprises:
	an outlet guide inclined obliquely toward the first baffle plate; and
	a second direction change guide curved from the outlet guide.

6.	(PREVIOUSLY PRESENTED)  The grease filter of claim 1, wherein the first direction change guide and the second direction change guide are formed apart to face each other.


the first baffle plate and the second baffle plate further comprise a first frame and a second frame , respectively, the first frame and the second frame being in a case shape, and the plurality of first guide members and the plurality of second guide members are fixed in the first frame and the second frame, respectively,
the plurality of first guide members comprise a first support member formed to extend from an inlet guide and fixed in the first frame, and
the plurality of second guide members comprise a second support member formed to extend from an outlet guide and fixed in the second frame.

8.	(CANCELLED)  The grease filter of claim 5, further comprising a path formed by the first baffle plate and the second baffle plate,
wherein the path comprises:
a direction change path spanning between the first direction change guide and the second direction change guide; and
a guide path bypassing the first direction change guide and the second direction change guide and formed between the inlet guide and the outlet guide.

9.	(PREVIOUSLY PRESENTED)  The grease filter of claim 7, wherein: 
the first support member is provided to form an obtuse angle with a first inlet plane that is one surface of the inlet guide, and
the first direction change guide is provided to form an obtuse angle with a second inlet plane that is the other surface of the first inlet plane.

10.	(PREVIOUSLY PRESENTED)  The grease filter of claim 7, wherein:
the second support member is provided to form an obtuse angle with a first inlet surface of the outlet guide, and
the second direction change guide is provided to form an obtuse angle with a second outlet surface that is a surface opposite to the first outlet surface.

11.	(PREVIOUSLY PRESENTED)  The grease filter of claim 7, wherein: 
the first baffle plate and the second baffle plate are among a plurality of first baffle plates and a plurality of second baffle plates, respectively,
the plurality of first baffle plates are provided to overlap so that a first support member of 
the plurality of second baffle plates are provided to overlap so that a second support member of one of the plurality of second baffle plates is arranged on an outlet portion of another of the plurality of second baffle plates.

12.	(CURRENTLY AMENDED)  The grease filter of claim 1, wherein each of the first baffle plate and the second baffle plate comprises:
a filtering mode operated to enable flow of an air current through the direction change path and the guide path; and
a ventilation mode operated to allow the first direction change guide and the second direction change guide to closely adhere to each other so as to close the direction change path.

13.	(PREVIOUSLY PRESENTED)  The grease filter of claim 12, wherein each of the first baffle plate and the second baffle plate further comprises a release mode operated to allow the inlet guide and the outlet guide to closely adhere to each other so that the first baffle plate and the second baffle plate are spaced apart in a facing direction.

14.	(PREVIOUSLY PRESENTED)  The grease filter of claim 1, wherein an entire portion of the second baffle plate is separable from the first baffle plate when the second baffle pate is moved to slide in a horizontal direction with respect to the first baffle plate.

15.	(CURRENTLY AMENDED)  A grease filter comprising:
a first baffle plate formed by press processing, the first baffle plate including a plurality of inlet portions through which an air flows in and a plurality of first guide members; and
a second baffle plate formed by press processing and arranged to face the first baffle plate, the second baffle plate including, a plurality of outlet portions through which the air flows out and a plurality of second guide members, the plurality of first guide member of the first baffle plate to guide the air flowing out through the plurality of outlet portions of the first baffle plate toward the second baffle plate,
the plurality of first guide members of the first baffle plate including:
inlet guides inclined obliquely toward the second baffle plate, and 
first direction change guides curved from the inlet guides, and
the plurality of second guide members of the second baffle plate including:

second direction change guides curved from the outlet guides,
wherein a path is formed by the first baffle plate and the second baffle plate, the path comprising:
a direction change path spanning between the first direction change guides and the second direction change guides; and
a guide path bypassing the first direction change guides and the second direction change guides and formed between the inlet guide sand the outlet guides,
wherein the first baffle plate and the second baffle plate are coupled to each other by the first baffle plate and the second baffle plate.

16.	(PREVIOUSLY PRESENTED)  The grease filter of claim 15, wherein the first baffle plate and the second baffle plate are coupled when one of the first baffle plate and the second baffle plate is moved to slide relative to another of the first baffle plate and the second baffle plate.

17.	(PREVIOUSLY PRESENTED)  The grease filter of claim 16, wherein the second baffle plate is coupled to the first baffle plate when the second baffle pate is moved to slide in a horizontal direction with respect to the first baffle plate.

18.	(PREVIOUSLY PRESENTED)  The grease filter of claim 16, wherein the first baffle plate is coupled to the second baffle plate when the first baffle pate is moved to slide in a horizontal direction with respect to the second baffle plate.

19.	(PREVIOUSLY PRESENTED)  The grease filter of claim 15, wherein the plurality of first guide members of the first baffle plate are arranged side by side with the plurality of second guide members of the second baffle plate.


a first baffle plate formed by press processing, the first baffle plate including a plurality of inlet portions through which an air flows in and a plurality of first guide members; and
a second baffle plate formed by press processing and arranged to face the first baffle plate, the second baffle plate including a plurality of outlet portions through which the air flows out and a plurality of second guide members, the plurality of first guide member of the first baffle plate to guide the air flowing out through the plurality of outlet portions is guided,
wherein the first baffle plate and the second baffle plate are coupleable to each other, and 
the plurality of first guide members of the first baffle plate including:
inlet guides inclined obliquely toward the second baffle plate, and 
first direction change guides curved from the inlet guides, and
the plurality of second guide members of the second baffle plate including:
outlet guides inclined obliquely toward the first baffle plate, and 
second direction change guides curved from the outlet guides,
wherein a path is formed by the first baffle plate and the second baffle plate, the path comprising:
a direction change path spanning between the first direction change guides and the second direction change guides; and
a guide path bypassing the first direction change guides and the second direction change guides and formed between the inlet guides and the outlet guides.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Amended claims 1, 15 and 20 includes structure which are neither anticipated by, nor obvious over prior art of record.
Claims 2-4, 6-7, 9-14 and 16-19 depend on claims 1, 15; and also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG H BUI whose telephone number is (571)270-7077.  The examiner can normally be reached on Monday-Friday 8:00 - 4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Insuk Bullock can be reached on (571) 272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DUNG H BUI/           Primary Examiner, Art Unit 1773